   Case 2:19-cv-04237-SVW-PJW Document 40 Filed 07/30/19 Page 1 of 1 Page ID #:1096
 Brandon S. Reif, Esq.(State Bar No. 214706)
 B-Mail: BReif(a~ReifLawGroup.com
 REIF LAW GROUP,P.C.
 1925 Century Park East -Suite 1700
 Los Angeles, California 90067                                                                                           ~ 3 o zois
 Telephone:(310)494-6500

                                        UNITED STATES DISTRICT COURT                                                              -             o~PUN
                                       CENTRAL DISTRICT OF CALIFORNIA
 NANO FOi1NDATION, LTD., a New York non-profit                          CASE NUMBER
 corporation; and COLIN LEMAHIEU,an individual
                                                                                             2:19-cv-04237-SV W-PJW
                                                         Plaintiffs)
                             v.
                                                                         (PRO.
                                                                             P   'b) ORDER ON APPLICATION OF
 DAVID C. SILVER, an individual
                                                                         NON-RESIDENT ATTORNEY TO APPEAR IN
                                                       Defendant(s).         A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Tice filed by
 F. Jason Seibert                                            of SEIBERT LAW
 Applicant's Name (Last Name, First Name &Middle Initial          6007 Greenway Manor Lane
(971)235-5764                                                     Spring, Texas 77373
 Telephone Number                         Fax Number
 Jason(cr~seibert-]aw.com
                             E-Mail Address                                             Firm/Agency Name &Address

for permission to appear and participate in this case on behalf of
 David C. Silver



 Names) ofParty(ies) Represent                                    ❑ Plaint~(s)0 Defendants) ❑Other:

and designating as Local Counsel
 Brandon S. Reif                                                                  of    REIF LAW GROUP,P.C.
 Designee's Name (Last Name, First Name &Middle Initial                                 1925 Century Park East -Suite 1700
 214706                      (310)494-6500                                              Los Angeles, California 90067
 Designee's Cal. Bar No.           Telephone Number               Fax Number

 BReif(a~Reifl,awGroup.com
                       E-Mail Address                                                   Firm/Agency Name &Address
HEREBY ORDERS THAT the Application be:
    GRANTED
 ❑ DENIED:             ❑   for failure to pay the required fee.
                       ❑   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.

                       ~   for failure to complete Application:
                       ❑   pursuant to L.R. 83-2.1.3.2: ❑Applicant resides in California; ❑previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                       ❑   pursuant to L.R. 83-2.1.3.4; Local Counsel: ❑ is not member of Bar of this Court; ❑does not maintain office
                           District.
                       ~   because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid• ❑ be refunded ❑not be refunded.

Dated: Click here to enter a date.
                         ~ ~ ,f~                                                         istrict Judge .S. ~
                                                                                                           ~~rt              ~*       .:dge
                           7 ~~ ~'
                       (PROPOSED)ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                      P3g0 1 Of 1
 G-64 OiC10T (OS/lE~
